NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 20, 2019* 
                                 Decided March 21, 2019 
                                              
                                          Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       AMY C. BARRETT, Circuit Judge 
 
No. 18‐1508 
 
DANIEL J. MCNETT,                                Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 17 C 2515 
NICHOLAS ROBERTSON, et al.,                       
      Defendants‐Appellees.                      Gary Feinerman, 
                                                 Judge. 
                                             
                                        O R D E R 

       Daniel McNett, an Illinois inmate, challenges the dismissal of his complaint 
alleging that two police officers detained him in violation of the Fourth Amendment, 
and that the Village of Palatine (which employs the officers) has a policy or practice of 
arresting people without probable cause, in violation of Monell v. Department of Social 
Services of New York, 436 U.S. 658 (1978). The district court dismissed the complaint at 


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. CIV. P. 34(a)(2)(C). 
No. 18‐1508                                                                      Page  2 
 
screening, see 28 U.S.C. § 1915A, because McNett pleaded facts that affirmatively 
defeated his claims. We affirm. 

       We review de novo a dismissal under 28 U.S.C. § 1915A, and we accept the facts 
alleged in McNett’s amended complaint as true. See Cesal v. Moats, 851 F.3d 714, 720 
(7th Cir. 2017). McNett alleges that he was falsely arrested one night by Officers 
Nicholas Robertson and Mark Dockendorf, who with their squad cars boxed in his car 
outside the church homeless shelter that he drove to as part of a “procession of cars.” 
Unbeknownst to McNett at the time, the officers were responding to a 911 call placed by 
another driver who had complained that McNett was following her. When questioned 
by one of the officers, McNett produced a driver’s license that turned out to be invalid. 
The officers then arrested McNett. 

       The district judge concluded that McNett had pleaded himself out of court. The 
judge reasoned that the officers had probable cause to arrest McNett for driving without 
a license, dooming his Fourth Amendment claim. And McNett’s Monell claim against 
the Village failed, the judge added, because McNett based his conclusory allegations 
solely on his own experience, which was insufficient to suggest any unlawful municipal 
policy or practice.   

        On appeal, McNett asserts that the officers’ decision to stop him in the church 
parking lot was unreasonable because the 911 caller did not allege any criminal activity 
and because the officers did not investigate the caller’s reason for dialing 911. But the 
district judge properly concluded that McNett’s allegations about the legality of the 
stop did not state a Fourth Amendment claim. Accepting McNett’s allegations as true, 
the officers had reasonable suspicion to stop McNett based on the 911 caller’s complaint 
that McNett was tailing her. See United States v. Drake, 456 F.3d 771, 774–75 (7th Cir. 
2006); see also United States v. Wooden, 551 F.3d 647, 650 (7th Cir. 2008) (“A 911 system 
designed to provide an emergency response to telephonic tips could not operate if the 
police had to verify the identity of all callers and test their claim to have seen crimes in 
progress.”). Moreover, McNett does not allege that the officers saw anything before 
stopping him that would provide a reason to doubt the caller’s report, so the officers 
could not have acted unreasonably by stopping him to investigate the caller’s 
complaint. 

      As for his arrest, the district court also properly determined that McNett pleaded 
himself out of court. McNett acknowledged in the complaint that he showed the officers 
an invalid driver’s license when asked for identification; the officers therefore had 
probable cause to arrest him. See 625 ILCS 5/6‐303; District of Columbia v. Wesby, 
No. 18‐1508                                                                              Page  3 
 
138 S. Ct. 577, 584 n.2 (2018); Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001); Ewell 
v. Toney, 853 F.3d 911, 919 (7th Cir. 2017). And without an underlying constitutional 
violation, McNett could not have succeeded on a Monell claim. See Horton v. Pobjecky, 
883 F.3d 941, 954 (7th Cir. 2018). 

                                                                                   AFFIRMED